Citation Nr: 0602372	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-26 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability.   
 
2.  Entitlement to service connection for residuals of a scar 
of the right arm.   
 
3.  Entitlement to service connection for a left hand 
disability.   
 
4.  Entitlement to service connection for a left shoulder 
disability.   
 
5.  Entitlement to service connection for migraine headaches.   
 
6.  Entitlement to service connection for chronic viral 
syndrome.   
 
7.  Entitlement to service connection for a right ankle 
disability.   
 
8.  Entitlement to service connection for a genitourinary 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1974 to January 
1976.  

This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from an October 2002 RO 
rating decision which, in pertinent part, denied service 
connection for a right hand disability, residuals of a scar 
of the right arm, a left hand disability, a left shoulder 
disability, migraine headaches, chronic viral syndrome, a 
right ankle disability, and for a genitourinary disorder 
(claimed as a recurrent urethral stricture).  

The Board notes that the veteran's representative has also 
listed the issue of entitlement to service connection for 
pancreatitis in statements on appeal.  However, the veteran 
specifically stated that he was not appealing that issue in 
his September 2003 substantive appeal.  


REMAND

The veteran's service medical records indicate that at the 
time of the January 1974 service enlistment examination 
report, he was noted to have a scar on the right arm.  An 
April 1974 treatment entry noted that the veteran was seen 
after twisting his right foot one day earlier.  He was 
provided with an Ace bandage.  Another April 1974 entry noted 
that the veteran reported that he twisted his right ankle one 
week earlier.  The impression, at that time, was pes planus.  
Multiple treatment entries dated from June 1974 to November 
1974 indicate that the veteran was treated for genitourinary 
complaints.  Impressions included gonorrhea and gonococci 
urethritis.  

A January 1975 treatment entry reported that the veteran 
suffered a laceration of the middle finger of his right hand.  
It was noted that three sutures were used.  Another January 
1975 entry noted that the sutures were removed and that there 
was no infection.  A subsequent January 1975 entry reported 
that the veteran complained of congestion and a productive 
cough.  The impression was possible viral syndrome.  A 
further January 1975 treatment entry indicated that the 
veteran complained of fever, chills, frontal headaches, and 
pain in the thoracic region of his back.  The impression was 
viral syndrome.  March 1975 treatment entries noted that the 
veteran complained of pain in his left shoulder when raising 
his arm.  There were notations that there was no history of 
trauma.  X-rays were apparently negative.  

An April 1975 treatment entry indicated that the veteran 
complained of a headache for one day.  The impression was 
possible tension headaches.  Treatment entries from June 1975 
to October 1975 noted that the veteran was treated for 
genitourinary problems.  An October 1975 consultation report 
related an impression of non-specific urethritis, probable.  
A December 1975 entry reported that the veteran sustained 
trauma to the left hand.  It was noted that he had smashed 
his finger with a hammer.  The examiner indicated that the 
nail was broken approximately one-half way, laterally.  The 
January 1976 objective separation examination report included 
notations that the veteran's genitourinary system, upper 
extremities, feet, lower extremities, and skin were normal.  

Post-service private and VA treatment records dated from June 
2001 to August 2002 show that the veteran was treated for 
multiple disorders including chronic headaches, pneumonia, 
degenerative joint disease, left shoulder pain, and variously 
diagnosed genitourinary problems.  

The veteran was afforded a genitourinary examination  in 
September 2002.  There is no indication that the examiner 
reviewed the veteran's claims folder.  The diagnoses were 
benign prostatic hypertrophy with obstructive uropathy, 
incidental finding of macrocytic anemia, and trace 
proteinuria with microscopic hematuria.  The examiner stated 
that to diagnose a urethral stricture, further review of the 
veteran's old medical records would be necessary to 
understand whether he had a cystoscopy done in the past.  

The Board notes that the veteran has not been afforded a VA 
examination with etiological opinions as to his claimed 
disorders which includes review of his medical records.  

Additionally, the Board notes that in a February 2003 
authorization, the veteran reported that he received 
treatment at the Atlanta, Georgia VA Medical Center from 
January 1976 to February 2003.  The veteran had also 
previously reported that he received treatment at the August, 
Georgia VA Medical Center from January 1989 to December 1989.  
The Board notes that the only VA treatment reports of record 
from Georgia are dated from June 2001 to August 2002.  

Further, the Board observes that in an undated authorization, 
the veteran reported that he had received treatment from the 
Newton General Hospital from January 1965 to December 2002.  
The Board notes that the RO requested records from such 
facility for "inclusive dates".  The reports of record from 
such facility are dated from January 1999 to May 2002.  As 
there are possibly further treatment records, including VA 
treatment records, which may be pertinent to the veteran's 
claims, they should be obtained.  See Bell v. Derwinski, 2 
Vet.App. 611 (1992).  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claim includes obtaining 
any additional pertinent treatment records, including VA 
treatment records, and providing him with a VA examination 
with an etiological opinion.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Obtain copies of all the veteran's VA 
medical records, which are not already in 
the claims folder, concerning his claimed 
disorders and dated since his separation 
from service, from the Atlanta, Georgia 
VA Medical Center and the Augusta, 
Georgia VA Medical Center.  

2.  Obtain copies of the veteran's 
reported treatment for his claimed 
disorders since his separation from 
service, which are not already in the 
claims folder, from the Newton General 
Hospital.  

3.  Have the veteran undergo a VA 
examination to determine the nature and 
etiology of his claimed right hand 
disability, residuals of a scar of the 
right arm, left hand disability, left 
shoulder disability, migraine headaches, 
chronic viral syndrome, right ankle 
disability, and genitourinary disorder.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
diagnose all current right hand 
disabilities, residuals of a scar of the 
right arm, left hand disabilities, left 
shoulder disabilities, chronic headache 
disorders, chronic viral syndromes, right 
ankle disabilities, and genitourinary 
disorders.  

Based on a review of historical records 
and medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to the approximate 
date of onset and etiology of all such 
diagnosed disorders, including any 
relationship with the veteran's period of 
service from January 1974 to January 1976.  
If any residuals of a scar of the right 
arm are diagnosed, the examiner should 
specifically comment as to whether any 
such residuals were permanently worsened 
by service.  

4.  Thereafter, review the veteran's 
claims for service connection for a right 
hand disability, residuals of a scar of 
the right arm, left hand disability, left 
shoulder disability, migraine headaches, 
chronic viral syndrome, right ankle 
disability, and for a genitourinary 
disorder.  If the claims are denied, issue 
a supplemental statement of the case to 
the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


